United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul E. Marth, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-635
Issued: December 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated January 16, May 11 and November 14, 2007,
denying his claim for wage-loss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of disability on December 24, 2005 causally related to his accepted condition.
FACTUAL HISTORY
On October 21, 1997 appellant, then a 42-year-old letter carrier, sustained injury to his
right shoulder and hip in the performance of duty. The Office accepted his claim for cervical
sprain and multiple contusions. Appellant’s claim was later accepted for left shoulder
impingement syndrome; left rotator cuff tear; right shoulder arthropathy; herniated cervical disc
at C6-7 and degenerative disc disease at C5-6 and C6-7. On March 5, 1998 he filed a traumatic

injury claim for injuries sustained to his low back. The claim was accepted for lumbosacral
sprain. The Office combined the claims under master case number xxxxxx918.
Appellant received medical and wage-loss benefits for the accepted conditions, as well as
a schedule award for permanent impairment of his upper extremities.1 On October 4, 2004 his
treating physician, Dr. Albert K. Bartko, a Board-certified physiatrist, released appellant to
return to full duty without restrictions. On February 10, 2006 appellant filed a claim for
compensation (leave buy back) for the period December 24, 2005 to January 23, 2006.
Appellant submitted a December 14, 2005 report from Dr. Bartko, who stated that, since
June 2005, appellant had noted a gradual return of mechanical back pain associated with
activities on the job such as lifting, twisting and position changes. He indicated that the pain was
sharp, stabbing and movement-induced. Examination revealed tenderness and some spasticity in
the left lower lumbar paraspinals. Noting that appellant could flex forward with minimal
discomfort, Dr. Bartko observed that appellant experienced acute stabbing type of pain while
attempting to return to neutral from a forward-flexed position. He also stated that appellant’s
ability to extend was quite limited. Dr. Bartko recommended that appellant stay out of work
until the following Monday, when he would return to work four hours per day.
On October 24, 2006 the Office informed appellant that the information submitted was
insufficient to establish his claim. It advised him to provide medical evidence establishing
disability for work during the period claimed.
Appellant submitted time analysis sheets reflecting that he worked 60.56 hours and took
47.44 hours sick leave from December 24, 2005 through January 23, 2006. In a December 7,
2005 disability note, Dr. Bartko stated that appellant should not engage in carrier duties, but
could perform office duties four hours per day. In a November 6, 2006 report, he stated that
appellant’s right infrascapular pain had insidiously increased over time with upper extremity use.
On December 4, 2006 Dr. Bartko related that appellant had been doing a lot of repetitive casing
at work, which he believed was contributing to a worsening of his symptoms.
By decision dated January 16, 2007, the Office denied appellant’s claim for
compensation on the grounds that he did not submit sufficient medical evidence to establish that
his disability was causally related to the accepted employment injury.
On February 12, 2007 appellant requested reconsideration.
The record contains forms, letters and physical therapy notes related to an alleged
November 2006 recurrence of disability. On January 29, 2007 Dr. Bartko stated that appellant
was out of work and was experiencing pain in his right infrascapular region, over the superior
trapezius and over the deltoid. On February 8, 2007 he indicated that appellant was to be out of
work from November 24, 2005 through January 23, 2006, but noted that he returned to work four

1

In a January 3, 2005 decision, the Office granted appellant a schedule award for a 30 percent permanent loss of
use of her upper extremities (20 percent left arm/10 percent right arm). The period of the award was from August 8,
2004 to May 25, 2006.

2

hours per day on December 14, 2005 and was approved for full-time duty on January 23, 2006.
On February 28, 2007 Dr. Bartko stated that appellant could return to work without restrictions.
By decision dated May 11, 2007, the Office denied modification of the January 16, 2007
decision, finding that the evidence failed to support that appellant’s disability from work during
the alleged period was causally related to the October 1997 injury. It noted that appellant was
prohibited from receiving dual benefits for the same injury. Therefore, as he had received a
schedule award during the entire period of alleged disability, he could not receive compensation
for the same period.
On August 10, 2007 appellant, through his representative, again requested
reconsideration. The representative contended that appellant was entitled to leave buy back as it
related to the accepted spinal condition and that the claims examiner had not considered both of
his accepted cases in denying his claim for compensation.
In a July 16, 2007 report, Dr. Bartko stated that he had treated appellant since 2000 for
complaints stemming from 1997 and 1998 work injuries. He indicated that appellant had never
been free of symptoms since the March 5, 1998 exacerbation and that the sorting of mail and
handling of packages flared up his symptoms. Dr. Bartko explained that he performed medial
branch blocks of the lower lumbar facets for treatment of low pain consistent with his injuries,
including a procedure performed on January 12, 2006. The record contains a copy of a
January 12, 2006 operative report from Dr. Bartko, reflecting the administration of facet
injections for lower back pain. On January 23, 2006 Dr. Bartko stated that appellant’s left-sided
low back pain had fully resolved.
In a decision dated November 14, 2007, the Office noted that appellant’s receipt of a
schedule award pursuant to his 1997 shoulder injury did not, by itself, preclude his receipt of
compensation for the same period under his 1998 claim for a back injury. However, it found that
the medical evidence failed to establish that his disability from work from December 24, 2005 to
January 23, 2006 was due to his accepted work injury, rather than to an alleged new injury.
LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations provides that a recurrence of disability means
an inability to work after an employee has returned to work caused by a spontaneous change in a
medical condition, which had resulted from a previous injury or illness, without an intervening
injury or new exposure to the work environment that caused the illness.2
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is

2

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

3

causally related to the employment injury and who supports that conclusion with sound medical
reasoning.3
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that a claimant’s claimed condition became apparent during a period of
employment, nor his or her belief that the condition was aggravated by employment, is sufficient
to establish causal relationship.4
The Board will not require the Office to pay compensation in the absence of medical
evidence directly addressing the particular period of disability for which compensation is sought.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.5
ANALYSIS
The Office accepted appellant’s October 21, 1997 claim for cervical sprain, multiple
contusions, left shoulder impingement syndrome, left rotator cuff tear, right shoulder
arthropathy, herniated cervical disc at C6-7 and degenerative disc disease at C5-6 and C6-7.
Appellant’s March 5, 1998 injury claim, which was combined with his previous claim, was
accepted for lumbosacral sprain. Having returned to full duty in October 2004, he filed a claim
for compensation for intermittent disability from December 24, 2005 to January 23, 2006, which
the Office adjudicated as a claim for a recurrence of disability. The Board finds that appellant
has not met his burden of proof in establishing that he sustained a recurrence of disability in the
performance of duty on December 24, 2005.
Appellant submitted reports from his treating physician, Dr. Bartko, who opined that
appellant was unable to work full time due to lumbar pain. On December 14, 2005 Dr. Bartko
stated that, since June 2005 appellant had noted a return of sharp, stabbing and movementinduced back pain associated with activities on the job such as lifting, twisting and position
changes. On November 6, 2006 he indicated that appellant’s right infrascapular pain had
insidiously increased over time with upper extremity use. On December 4, 2006 Dr. Bartko
related that appellant had been doing a lot of repetitive casing at work, which he believed was
contributing to a worsening of his symptoms. In a July 16, 2007 report, he stated that he had
treated appellant since the fall of 2000 for complaints stemming from 1997 and 1998 work
injuries, noting that appellant had never been free of symptoms since the March 5, 1998
exacerbation and that the sorting of mail and handling of packages flared up his symptoms.
Dr. Bartko’s reports reflect that appellant’s alleged disabling condition was not spontaneous, but
rather was due to activities performed after he returned to his regular job. Although he noted in
various reports that appellant continued to complain of back pain subsequent to the March 5,
1998 injury, his reports are consistent in indicating that appellant’s alleged disability resulted, at
least in part, from new work activities, such as twisting, bending, sorting and casing. Therefore,
3

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.104.

4

Walter D. Morehead, 31 ECAB 188 (1986).

5

Fereidoon Kharabi, 52 ECAB 291 (2001).

4

the change in appellant’s medical condition did not, by definition, constitute a recurrence of
disability.6
Appellant had the burden of providing rationalized medical evidence establishing that his
alleged disability was causally related to his accepted injury.7 The medical evidence of record
does not contain a rationalized opinion explaining how appellant’s current disabling condition
was causally related to the accepted back condition.8 On the contrary Dr. Bartko’s reports, the
only medical opinion evidence of record, indicate that employment activities which occurred
after the accepted injury caused appellant’s disability. The Board finds that the Office properly
denied his claim.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a recurrence of disability commencing December 24, 2005.

6

See supra note 2.

7

See supra note 3.

8

The Board notes that the Office properly found that appellant’s receipt of a schedule award pursuant to his 1997
shoulder injury would not, by itself, preclude his receipt of compensation for the same period under his 1998 claim
for a back injury.

5

ORDER
IT IS HEREBY ORDERED THAT November 14, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 2, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

